Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8 of Remarks, filed 07/28/2022, with respect to amended claim 1 (and therefore dependent claims 2-11), and previously presented claim 12 (and therefore dependent claims 13-17), and 18 (and therefore dependent 19-20) have been fully considered and are persuasive.  
 
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding amended independent claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising: “a first epitaxial feature partially embedded in the first fin and raised above a top surface of the first fin, wherein a portion of the first epitaxial feature is directly under the first gate spacer; a second fin extending from the second region of the substrate; a second gate structure over the substrate and engaging the second fin; a second gate spacer over sidewalls of the second gate structure; and a second epitaxial feature partially embedded in the second fin and raised above a top surface of the second fin, wherein a portion of the second epitaxial feature is directly under the second gate spacer, wherein a first depth of the first epitaxial feature embedded into the first fin is smaller than a second depth of the second epitaxial feature embedded into the second fin, wherein a first distance of the first epitaxial feature extending under the first gate spacer is larger than a second distance of the second epitaxial feature extending under the second gate spacer, and wherein the first and second fins include a same material composition” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 1. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 1 is deemed patentable over the prior art.
	Claims 2-11 are allowed as those inherit the allowable subject matter from claim 1.
Regarding the independent claim 12, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device comprising: “a first epitaxial feature at least partially embedded in the first fin and proximate the first gate structure; and a second epitaxial feature at least partially embedded in the second fin and proximate the second gate structure, wherein a first distance that is a shortest distance between the first epitaxial feature and the first gate structure along the first fin lengthwise direction is smaller than a second distance that is a shortest distance between the second epitaxial feature and the second gate structure along the second fin lengthwise direction, wherein a depth of the first epitaxial feature into the first fin is smaller than a depth of the second epitaxial feature into the second fin” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 12. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 12, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 12 is deemed patentable over the prior art.
	Claims 13-17 are allowed as those inherit the allowable subject matter from claim 12.

Regarding the independent claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: a semiconductor device, comprising: “wherein a portion of the first epitaxial feature is directly under the first gate spacer; a second transistor in a second region, wherein the second transistor includes: a second fin; a second gate structure engaging the second fin; a second gate spacer over sidewalls of the second gate structure; and a second epitaxial feature grown over the second fin, wherein a portion of the second epitaxial feature is directly under the second gate spacer” and “a first distance of the first epitaxial feature extending under the first gate spacer is larger than a second distance of the second epitaxial feature extending under the second gate spacer, and a volume of a portion of the first epitaxial feature above the first fin is larger than a volume of a portion of the second epitaxial feature above the second fin” in its entirety (the individual limitations may be found just not in combination with proper motivation), as recited in Claim 18. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 18, (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claim, the claim 18 is deemed patentable over the prior art.
Claims 19-20 are allowed as those inherit the allowable subject matter from claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Han et al. (US 2018/0144990 A1; hereinafter Han) discloses a semiconductor device that includes first and second gate structures a d first and second epitaxial features.
As is clearly discernible, in Han the first distance is larger than its second distance, as shown in FIG. 4. Han's first distance between gate electrode 30 (the alleged "first gate structure") and source/drain electrode 51/52 (the alleged "first epitaxial feature"), which includes a sum of thicknesses of four layers of first insulator 24, spacers 34, high-K dielectric layer 32, and work function adjustment layer 31. Han's second distance between gate electrode 40 (the alleged "second gate structure") and source/drain electrode 53/54 (the alleged "second epitaxial feature") is a distance between the two red bars on the right, which includes a sum of thicknesses of two layers of high-K dielectric layer 42 and work function adjustment layer 41. Thus, Han's first distance has two more layers of first insulator 24 and spacers 34 than Han's second distance. Therefore, Han does not disclose that "a first distance that is a shortest distance between the first epitaxial feature and the first gate structure along the first fin lengthwise direction is smaller than a second distance that is aResponse to Office Action dated May 20, 2022 Customer No.: 42717 shortest distance between the second epitaxial feature and the second gate structure along the second fin lengthwise direction," as recited in independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Thomas can be reached on 5712721864664.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        September 7, 2022